Citation Nr: 1648374	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-15 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for type II diabetes mellitus (herein diabetes).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1964 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a January 2016 Board video-conference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing is of record.  In September 2016, the Veteran was notified that the VLJ who conducted the January 2016 Board hearing was no longer employed by the Board and that he had the right to request another Board hearing.  The Veteran responded in October 2016 that he did not wish to appear at another Board hearing.

Subsequent to the Statement of the Case (SOC) issued in April 2013, additional documents submitted by the Veteran were associated with his claims file.  To the extent that any of the received documents are considered evidence, the Veteran filed his substantive appeal in May 2013 and this evidence is therefore subject to initial review by the Board because the Veteran did not request in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).

With respect to the Veteran's representative, of record is a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of the Georgia Department of Veterans Service that noted an appointment date of November 2010.  A VA Form 21-22 in favor of DAV was received in May 2013.  This form, however, was not signed by DAV and therefore is not valid.  In June 2016, the Board sent the Veteran a letter informing him that the May 2013 VA Form 21-22 in favor of DAV was not valid and asking him to clarify his representation.  The Veteran did not subsequently submit an additional VA Form 21-22.  As such, the Veteran's current representative is the Georgia Department of Veterans Service because the most recently valid VA Form 21-22 of record is in favor of this organization and such representation was not revoked by the invalid May 2013 VA Form 21-22.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Back Disability

The Veteran seeks entitlement to service connection for a back disability, which he has primarily contended is the result of a reported in-service incident where, while moving furniture, he fell off a truck onto his back and was knocked unconscious.  He has variously provided, essentially, a similar factual report as to the events surrounding this incident.  See, e.g., January 2016 Board Hearing Transcript, pages 3-5; May 2013 VA Form 9.  The Veteran also submitted two buddy statements in February 2012 from two fellow soldiers who reported, essentially, that the Veteran, while moving furniture, fell off a truck onto his back.  The Veteran, and the two February 2012 buddy statements, also reported that the Veteran was treated at a military hospital in Aberdeen, Maryland following this incident.  See January 2016 Board Hearing Transcript, page 3.

The Veteran was afforded a VA examination in April 2013.  The examiner noted a diagnosis of "[l]umbosacral strain, [a] more precise diagnosis cannot be rendered as there is no objective data to support a more definitive diagnosis."  Under the medical history section, it was noted that the Veteran "claimed that he was told he had arthritis in his back."  Under the diagnostic testing section, it was noted that imaging studies of the thoracolumbar spine were not performed and available.  The examiner provided a negative opinion that the "Veteran's claimed back condition is less likely as not (less than 50/50 probability caused by or a result of his military service" and stated that "[t]here is no objective evidence of current claimed back condition being in any way caused by, due to, resulting from, or related to anything in active military service."
Subsequent to the April 2013 VA examination, in 2016 (in January and October) the Veteran submitted copies of VA treatment records.  Included were the results of a December 2015 CT thorax scan, which stated that "[t]here are degenerative changes in the spine."  As referenced, the April 2013 VA examination report provided a diagnosis of lumbosacral sprain and a negative opinion that the Veteran's "current claimed back condition" was not related to service.  The subsequently obtained December 2015 CT thorax scan identified additional back pathology, specifically degenerative changes (i.e., arthritis).  Again, the April 2013 VA examination report identified a diagnosis of lumbosacral sprain and the accompanying opinion therefore did not address the later documented arthritis.  As such, the Board concludes that remand is required for an additional VA opinion that addresses this newly identified pathology.

Also, as referenced, the Veteran has reported an in-service incident where, while moving furniture, he fell off a truck onto his back.  The Veteran's STRs do not mention this reported incident.  As noted, the Veteran referenced receiving care at a military hospital in Aberdeen, Maryland.  In a March 2012 statement, the Veteran stated that "I am also writing the Aberdeen Proving Ground Hospital where I was carried the day fell off the back of a 2 and 1/2 ton truck onto my back...in the hope they may still have some information on my accident."  The Board notes that in-patient treatment records are stored separately from a veteran's STRs and as such, there may be outstanding service treatment records from the military hospital in Aberdeen, Maryland.  As VA has made no attempt to obtain any such records, while on remand, appropriate action must be taken to attempt to obtain any available in-patient service treatment records from the military hospital in Aberdeen, Maryland.  
  
Diabetes

On a December 2010 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), the Veteran claimed diabetes and marked "no" to a question of whether he was "claiming a disability related to Agent Orange or other herbicide exposure."  He also stated that "I am NOT claiming this as due to Agent Orange.  I was NOT in Vietnam."  Rather, the Veteran's initial primary contention was that in-service urinary frequency (which was referenced in service treatment records) and constant thirstiness were signs of later diagnosed diabetes.  See, e.g., March 2011 Veteran Statement.  

The Veteran was afforded a VA examination in September 2011 and a diagnosis was noted of diabetes, with a date of diagnosis of February 2001.  A negative opinion was provided that stated that "[t]he [V]eteran's current Type II [diabetes] is not caused by any diagnosed condition during his active duty" and included a rationale stating that "[t]he symptoms of urinary frequency and thirst are nonspecific symptoms, not diagnostic for [diabetes] type II" and "[t]he [V]eteran's onset of [diabetes] type II was in 2001 as documented in his record."  

Private medical records from Kaiser Permanente included a list of important diagnoses, which included "[d]iabetes - diet controlled 5/90" and a November 1995 treatment note that stated "NIDDM [times] 5 years" (NIDDM is an abbreviation for noninsulin-dependent diabetes mellitus).  Based on this evidence, the September 2011 negative opinion was based, at least in part, on an inaccurate factual premise that the Veteran's diabetes was diagnosed in 2001, whereas private medical evidence of record indicated that the Veteran was diagnosed with diabetes as early as 1990.  The Board notes that this opinion is therefore inadequate and has no probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (stating that "[a]n opinion based upon an inaccurate factual premise has no probative value").  Once VA provides an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, remand is required to obtain an additional VA opinion that is based on an accurate factual premise.

In addition, while the Veteran initially stated on the December 2010 VA Form 21-526 that he was not in Vietnam, at the January 2016 Board hearing he reported that he was sent to Vietnam on two classified temporary duty (TDY) missions and provided substantial detail, including reported time frames, regarding these reported TDY missions.  See January 2016 Board Hearing Transcript, pages 13-17, 27-30.  Also at the Board hearing, the Veteran submitted VA treatment records, which included a December 2015 VA Environmental Agents Consult note that stated that the Veteran "served with the US Army on two classified assignments in materials supply in Vietnam."  These were apparently the first times during the course of the appeal that Vietnam service was reported.  Subsequently in October 2016, the Veteran submitted a statement where he again referenced Vietnam service and he also submitted a statement from a VA medical professional that referenced service in Vietnam.

The Board notes that the Veteran's personnel records are not of record.  In addition, as the Veteran's first report of Vietnam service was received in January 2016, the AOJ undertook no development to attempt to verify the reported service.  In this regard, the VA Adjudication Procedures Manual (M21-1) has specific instructions on how to develop claims based on herbicide exposure in Vietnam, which includes a statement that:
 
A claim may not be denied solely because service in [Vietnam] cannot be verified until the end of the initial 30-day and 30-day follow-up response periods, and/or all requested Federal records needed to verify service in [Vietnam] have been received or a formal response has been received indicating the records are unavailable.  

M21-1, Part IV, Subpart ii, Chapter 1, Section H, 1.h (emphasis added).  As such, the Board concludes that, while on remand, the Veteran's complete personnel records must be obtained and any other action deemed necessary to attempt to verify the Veteran's reported Vietnam service must be undertaken.

Records 

The April 2013 VA examination report (for the Veteran's back disability claim) stated that the Veteran "states he has seen VA doctors since his private doctor died in 1997."  The examination report also stated that "CPRS (VA) notes started 1999, continue to current time."  The examination report also stated "[n]o pertinet data for evaluation/treatment of back in CPRS notes (1999-2013)."  

The earliest VA treatment records of record are dated in 2007 and later records are limited in number and appear to be incomplete (based on comparing the treatment notes contained in different sets of treatment records).  The April 2013 VA examiner indicated that there were additional outstanding VA treatment records of record and indicated that he had review such.  These outstanding records may be relevant and VA has a duty to obtain them.  As such, while on remand, all VA treatment records available must be obtained, to include dating from 1999 as identified in the April 2013 VA examination report.  Moreover, a December 2015 VA Environmental Agents Consult note referenced that the Veteran had presented for an Agent Orange Registry Examination and stated to "[p]lease refer to the Agent Orange Registry code sheet submitted to the Austin Texas Registry by another conveyance for further information on the Veteran's military experience and reported Agent Orange Exposure."  As such, any VA treatment records related to any Agent Orange Registry Examination must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records available, to include dating from 1999 (as identified in the April 2013 VA examination report) and related to any Agent Orange Registry Examination.  

2.  Obtain the Veteran's complete personnel records.  Undertake any other action deemed necessary to attempt to verify the Veteran's reported Vietnam service.    

3.  Take appropriate action to attempt to obtain any available in-patient service treatment records from the military hospital in Aberdeen, Maryland (see the body of the remand for further discussion).  The Veteran reported such incident occurred in "about" 1969 (2016 Board Hearing Transcript, page 4) or "in or about March or April 1970" (March 2011 Statement).

4.  After completion of step 3 above, obtain a VA opinion from a medical professional that addresses the Veteran's back disability claim.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled. However, the Veteran need not report for an examination as a matter of course, if it is not found to be necessary.

The medical professional must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any back disability present at any point during the appeal period, to include arthritis as noted by the December 2015 CT thorax scan, had its onset during active service or is related to any in-service disease, event, or injury, to include the reported in -service incident where, while moving furniture, the Veteran fell off a truck onto his back and was knocked unconscious (see the body of the remand for further discussion).

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.  

5.  Obtain a VA opinion from a medical professional that addresses the Veteran's diabetes claim.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled. However, the Veteran need not report for an examination as a matter of course, if it is not found to be necessary.

The medical professional must provide an opinion addressing the following:
Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diabetes had its onset during active service or is related to any in-service disease, event, or injury.

While review of the entire claims folder is required, attention is invited to the Veteran's contention that in-service urinary frequency (which was referenced in service treatment records) and constant thirstiness were signs of later diagnosed diabetes.

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.  

6.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




